Citation Nr: 1038908	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic metabolic 
disease, claimed as type II diabetes mellitus, to include as 
secondary to herbicide exposure during service. 

2.  Entitlement to service connection for decreased vision 
(claimed as retinal neuropathy), to include as secondary to a 
metabolic disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  
Service in the Republic of Vietnam is indicated by the evidence 
of record. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Columbia RO in 
August 2007.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

In May 2007 and January 2008 the Board remanded the Veteran's 
claim for additional procedural and evidentiary development.  A 
supplemental statement of the case was issued in August 2009 by 
the VA Appeals Management Center (AMC), which continued the 
denial of the claims.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.

Clarification of issue on appeal

The Veteran originally filed a claim of entitlement to service 
connection for type II diabetes mellitus.  The Board observes 
that the Veteran has been diagnosed with metabolic syndrome for 
which he has been prescribed medication.  See, e.g., a May 2005 
treatment record.  The evidence of record indicates that 
metabolic syndrome is a prediabetic condition, and therefore, his 
original claim is expanded to entitlement to service connection 
for 'a chronic metabolic disease, claimed as diabetes mellitus.'  
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) [holding that 
when a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed or 
labeled].  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

In the January 2008 remand, the Board requested that the Veteran 
indentify the name and address of all providers of medical 
treatment for his diabetes mellitus and vision difficulty.  While 
the record indicates that the Veteran completed a VA Form 21-4142 
in March 2008, it referenced only VA treatment, pertinent records 
of which have been obtained.  Further, a signed VA Form 21-4142 
dated in July 2008, authorizing VA to obtain his treatment 
records, does not identify the names and addresses of his health 
care providers.  As such, the form did not serve as a valid 
release and VA was not able to obtain his records.  The Veteran 
should therefore be provided with an additional opportunity to 
submit, or authorize VA to obtain, his private medical records.  

The January 2008 remand also requested that the Veteran be 
scheduled for a VA examination to determine whether he has type 
II diabetes mellitus.  In an April 2009 VA examination report, a 
VA examiner diagnosed the Veteran with metabolic syndrome and 
stated that he did not have type II diabetes mellitus.  However, 
the VA examiner indicated that an oral glucose tolerance test 
should be conducted to confirm or exclude a diagnosis of diabetes 
mellitus.  The record does not indicate that this test was ever 
performed.  Furthermore, in an addendum to his opinion, the 
examiner found that "it is less likely than not that the 
Veteran's [coronary artery disease] is secondary to any diabetes 
that he may have."  (emphasis added by the Board.)  Based on the 
lack of the requested oral glucose test, and the ambiguity 
expressed in the examiner's comments, the Board finds that the VA 
examination is incomplete.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

The Veteran's claim of entitlement to service connection for 
decreased vision is inextricably intertwined with his metabolic 
disease claim.  In other words, if service connection is granted 
for a metabolic disease, this may impact his decreased vision 
claim. As such, appellate consideration of the Veteran's claim 
for service connection for decreased vision as secondary to a 
metabolic disease is deferred pending completion of the action 
requested below.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify the name and address of all 
providers of medical treatment for his type 
II diabetes mellitus and vision disability. 
After any required releases for medical 
information are obtained from the Veteran, an 
attempt should be made to obtain any records 
so identified that have not been previously 
obtained.

The records sought should include records of 
Mukesh M. Gandhi, M.D., dated from January 1, 
2002, forward (in the Veteran's application 
for compensation received in October 2004, he 
indicated he began treatment with Dr. Gandhi 
for diabetes in 2002); and all relevant VA 
records of treatment dated from June 2008 
forward.  All records so obtained should be 
associated with the Veteran's claims folder.

2.  VBA should then schedule the Veteran for 
a VA examination with a health care provider 
with appropriate expertise to provide an 
opinion, with supporting rationale, as to 
whether it is as likely as not (50 percent 
chance or greater) that the Veteran has 
type II diabetes mellitus.  An oral glucose 
tolerance test should be conducted to 
confirm or exclude a diagnosis of 
diabetes mellitus.  Any other diagnostic 
tests deemed necessary by the examiner should 
be accomplished.  If the Veteran is not found 
to have diabetes mellitus, the examiner 
should render an opinion as to whether it is 
at least as likely as not (50 percent 
chance or greater) that the Veteran has a 
chronic metabolic disorder resulting in 
disability which is etiologically related to 
his military service, to include his presumed 
exposure to herbicides in Vietnam.  A 
rationale should be provided for all opinions 
rendered.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must indicate in his/her report 
whether or not review of the claims folder 
was made.

If and only if the examiner finds that the 
Veteran has type II diabetes mellitus, or 
that he has a chronic metabolic disorder/ 
syndrome that results in disability that is 
at least as likely as not related to his 
military service, the Veteran should be 
scheduled for a VA ophthalmological 
examination.  The examiner should conduct an 
examination of the Veteran and provide a 
diagnosis for all current visual impairments, 
and opine whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that any aspect of the 
Veteran's current vision disability is caused 
or aggravated (chronic worsening of 
underlying condition versus temporary flare-
up of symptoms) by a diagnosed metabolic 
disorder. 

3.  VBA should then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response. 
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


